Citation Nr: 0305022	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  99-11 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability evaluation based on 
service-connected disabilities due to unemployability (TDIU).  

(The issues of the propriety of the initial ratings for post-
traumatic stress disorder (PTSD) and whether new and material 
evidence has been submitted to reopen a claim of service 
connection for ischemic cardiomyopathy as secondary to 
service-connected PTSD will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran in this case served on active duty from September 
1949 to October 1952.  The matter of entitlement to TDIU came 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2000 rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).  The Board remanded this matter to the RO in 
November 2000 for additional development.  

The Board is undertaking additional development of the issue 
of the propriety of the initial ratings for PTSD pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903.)  After giving the appropriate notice and reviewing 
the veteran's and his representative's response to the 
notice, the Board will prepare a separate decision addressing 
this issue.  

Additionally, the issue of whether new and material evidence 
has been submitted to reopen a claim of service connection 
for ischemic cardiomyopathy as secondary to service-connected 
PTSD is being deferred during the period in which the Board 
is undertaking additional development of the PTSD rating 
issue.  It will also be addressed in the later decision.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities, PTSD, cold 
injury residuals of the feet, shell fragment wound (SFW) of 
the left buttock, scar resulting from that SFW, and malaria, 
are rated in combination as 90 percent disabling.  

2.  The veteran last worked in 1973 as a barber.

3.  The veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.159).  The Board finds that the duties and 
obligations under the VCAA have in fact been met with regard 
to the instant claim.  Specifically, the veteran was informed 
by the RO as to the requirements to substantiate his claim in 
the Statement of the Case issued in March 2002.  He was 
informed as to what he needed to establish entitlement to the 
benefit sought, and what the RO would obtain, as well as what 
evidence was needed from the veteran and what he could do to 
help with his claim.  As to the duty to assist, the veteran 
was afforded examinations in connection with this claim.  No 
further assistance in this regard appears to be warranted.  
Consequently, the Board finds that additional development of 
this matter, including development for a medical opinion, is 
not necessary.  38 U.S.C.A. § 5103A(d)(1)) (West 1991 & Supp. 
2002).  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Service connection for PTSD was granted effective January 
1998, and is now rated at 50 percent.  Cold injury residuals 
of the left and right foot are rated at 30 percent each.  SFW 
of the left buttock is rated at 20 percent for muscle group 
XVII, and there is a 10 percent rating for a scar of the left 
buttock.  His disability rating is 90 percent, effective from 
January 1998.  The instant TDIU claim was filed in September 
1999.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

As provided by the pertinent laws and regulations, the VA 
will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).  If the appropriate 
rating under the pertinent diagnostic code of the rating 
schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2002).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2002).

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 
4.16(a) (2002).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b) (2002).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a) (2001).

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c) (West 1991).

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (2002).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a);  Van Hoose, 4 Vet. App. at 363.  If 
total industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).

The Board observes that the veteran's 90 percent combined 
evaluation meets the minimum criteria for consideration for 
entitlement to TDIU under 38 C.F.R. § 4.16.  In this regard, 
the Board observes that the veteran has indicated that he has 
not worked since he left his job as a barber in 1973 after he 
had to quit due to his combined disabilities.  Records from 
VA show that the veteran has had extensive treatment for a 
heart condition.  This condition is not service-connected but 
is being prosecuted by the veteran at present.  While his 
heart condition has been noted to cause occupational 
impairment, this does not preclude a finding that his 
service-connected conditions also present severe occupational 
impairment.  Following a review of the record in its 
entirety, the Board finds that the medical evidence is in 
equipoise as to whether the service-connected disabilities 
combine to render the veteran incapable of sustained gainful 
employment.  The Board will resolve reasonable doubt in favor 
of the veteran, and find that the service-connected 
disabilities do render him unemployable.  Thus, as will be 
explained in further detail in this decision, the Board will 
resolve reasonable doubt in the veteran's favor and grant 
TDIU.  

The veteran underwent VA examinations in 1999 for assessment 
of his service-connected disabilities.  General medical 
examination in December 1999 focused on the shell fragment 
wound and the scar of the buttock.  It was noted that these 
alone were not disabling.  Cardiac examination at that time 
indicated that the veteran's cardiac disease was severe and 
caused more impairment.  These complaints are consistent with 
the veteran's statements that he has greatly diminished 
capacity for exertion which is directly related to 
occupational impairment.  

VA outpatient treatment reports dated from January 1997 to 
December 2000 show complaints relevant to the veteran's 
service-connected disabilities.  A July 1999 psychological 
evaluation reflects that the veteran, due to his PTSD, 
engaged in extreme avoidant behavior which had a direct 
impact on his ability to gain or sustain employment.  

Private treatment reports were obtained from the Social 
Security Administration.  That agency found the veteran 
disabled due to cardiovascular problems.  

The veteran has asserted the medications he takes for his 
service-connected physical disabilities combine with symptoms 
of PTSD to render him unemployable.  The record reflects that 
his fear and avoidance of people attributable to PTSD combine 
with his physical limitations to diminish his industrial 
adaptability.  Further, the VA medical record shows that the 
medications are extensive and support his assertion.  While a 
VA examiner has indicated the heart condition is disabling, 
the Board finds that the combined effects of the service-
connected disabilities are also completely disabling.  In 
fact, the Board finds that the evidence is generally 
supportive of the veteran's theory and that none of the 
pertinent medical evidence actually contradicts the veteran's 
theory.  As such, given the veteran's 90 percent combined 
disability evaluation and the probative evidence that he is 
precluded from work due to his service-connected disabilities 
and the necessary treatment for those, the Board finds that 
the evidence is in equipoise for the claim of entitlement to 
TDIU under 38 C.F.R. § 4.16(a).  Therefore, considering the 
entirety of the record, the Board finds that the criteria for 
entitlement to TDIU have been met.


ORDER

Entitlement to a total disability rating based upon 
unemployability due to service-connected disabilities (TDIU) 
is granted, subject to the laws pertaining to the award of 
monetary benefits.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




